DISMISS and Opinion Filed January 7, 2014




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00483-CV

               JEFF HAHN AND SHARI HAHN, Appellants
                                V.
        WELLS FARGO BANK, N.A, AS SUCCESSOR BY MERGER TO
  WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, AS TRUSTEE
      FOR THE FIRST FRANKLIN MORTGAGE LOAN TRUST 2003-FF5,
  SAXON MORTGAGE SERVICES, INC., AND OCWEN LOAN SERVICING, LLC,
                            Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-08066

                             MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Lewis
                                   Opinion by Justice Francis
          Before the Court is appellants’ December 18, 2013 unopposed motion to dismiss the

appeal.     Appellants have informed the Court that they have settled their differences with

appellees. Accordingly, we grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




130483F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JEFF HAHN AND SHARI HAHN,                          On Appeal from the 298th Judicial District
Appellants                                         Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-10-08066.
No. 05-13-00483-CV        V.                       Opinion delivered by Justice Francis.
                                                   Justices Lang-Miers and Lewis,
WELLS FARGO BANK, N.A, AS                          participating.
SUCCESSOR BY MERGER TO WELLS
FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE FIRST FRANKLIN
MORTGAGE LOAN TRUST 2003-FF5,
SAXON MORTGAGE SERVICES, INC.,
AND OCWEN LOAN SERVICING, LLC,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees, WELLS FARGO BANK, N.A, AS SUCCESSOR BY
MERGER TO WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE FIRST FRANKLIN MORTGAGE LOAN TRUST 2003-FF5, SAXON
MORTGAGE SERVICES, INC., AND OCWEN LOAN SERVICING, LLC, recover their costs
of this appeal from appellants, JEFF HAHN AND SHARI HAHN.


Judgment entered January 7, 2014

                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –2–